DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.  Claim 20 has been cancelled and claims 1, 6, 9, 16 and 21 have been amended.  Therefore, claims 1-19 and 21 are currently pending for examination.

Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 recites "the processor executing the application". It is supposed to be “executing, by the processor, the application” because it is listing the steps.  
Appropriate correction is required.

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a module for reading” and “a module for transmitting” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (microcontroller 8 in view of specification paragraph 18, 51, 71) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-12, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barbe et al. (Barbe: US 2015/0324682) in view of Blossom (US 2003/0111527).
Regarding claim 1, Barbe teaches a method implemented in an electronic entity comprising a processor (Fig. 1, PE) and configured to implement a plurality of applications (para 23, participates in one application selected out of several applications and para 39),  said electronic entity comprising a memory (para 43, internal memory or para 45, external memory and see also para 41, continuous output) storing information pointing, among said plurality of applications, to an application previously selected (para 38, if the user activates the first button B1 to select the debit application, that is reported to the control circuit MC and the latter (MC) then triggers the storage of a first piece of dedicated information that is representative of the debit application in a predefined location and para 43, internal memory),
 the method comprising the following steps: 
- upon detecting an electrical signal, reading, in said memory, said information pointing, among said plurality of applications, to the application previously selected (para 41, control circuit MC may be designed to continuously supply the dedicated information to at least one output SI that is included in it and which is coupled with an input of the microchip PE so that it can be read by the microchip PE after it has been woken up (and thus powered) i.e. electrical signal and para 43, the control circuit MC may be arranged to store the dedicated information in an internal memory, which may for example be contained in it, and to supply that dedicated information to the microchip PE after it has been woken up (and thus powered) i.e. electrical signal and see also para 44); and
the application pointed to by the read information (para 38-39, a first piece of dedicated information that is representative of the debit application in a predefined location)
Barbe does not explicitly disclose transmitting a command to deliver an indication associated with the application pointed to by the read information.
However, in the same filed of endeavor, Blossom teaches a selectable, multi-purpose card comprising a plurality of features i.e. an electronic entity comprising a processor and configured to implement a plurality of applications (Fig. 4-5, 52 and abstract) and one of the applications/features are selected by the user (para 35) and further teaches transmitting a command to deliver an indication associated with the application selected (Fig. 6, step 68 and para 48, the card reader may also include means for allowing a user to select a card feature and a display for displaying the selected card feature and/or other information relating to the selected card feature and para 49, The selected feature may then be displayed on a display mounted either on the card or the card reader and  para 36, after a selection of a feature is made, a graphic image may appear on the display which looks like the face of a conventional credit card, including the account number, the user's name, the name of the credit card company and its logo and para 43, selecting a feature of the card as described above, information denoting the selected feature, other information and/or instructions relating to the selected feature may appear on the display).


Regarding claim 6, the combination of Barbe and Blossom teaches the method according to claim 1, further comprising, prior to said detecting an electrical signal step, a prior selection step of selecting the application by interaction of a user with the electronic entity and storing the information pointing to the user-selected application in said memory (Barbe: para 38, if the user activates the first button B1 to select the debit application, that is reported to the control circuit MC and the latter (MC) then triggers the storage of a first piece of dedicated information that is representative of the debit application in a predefined location. Later, when the microchip PE is woken up and thus powered by a card reader).

Regarding claim 7, the combination of Barbe and Blossom teaches the method according to claim 6, wherein the prior selection step is carried out by pressing a button of the electronic entity (Barbe: para 38, if the user activates the first button B1 to select the debit application, that is reported to the control circuit MC and the latter (MC) then triggers the storage of a first piece of dedicated information that is representative of the debit application in a predefined location).

Regarding claim 8, the combination of Barbe and Blossom teaches the method according to claim 1, wherein the electronic entity comprises a microcontroller (MC) comprising Barbe: para 43, internal memory) and wherein the reading and transmitting steps are implemented by said microcontroller (Barbe: para 44, the dedicated information is preferably transmitted directly to the microchip PE by the control circuit MC via the link connecting them, after it has been read in the internal memory of the control circuit MC and Blossom: para 49, The selected feature may then be displayed on a display mounted either on the card or the card reader and  para 36, after a selection of a feature is made, a graphic image may appear on the display which looks like the face of a conventional credit card, including the account number, the user's name, the name of the credit card company and its logo and para 43, selecting a feature of the card as described above, information denoting the selected feature, other information and/or instructions relating to the selected feature may appear on the display).

Regarding claim 9, the combination of Barbe and Blossom teaches the method according to claim 1, further comprising a step of execution, by said processor, of the application previously selected (Barbe: para 28, The microchip PE is designed so as to participate in at least two applications (possibly of the security type). It is accessible via an external reader (contact or contactless type).).

Regarding claim 10, the combination of Barbe and Blossom teaches the method according to claim 9, wherein the electronic entity comprises a microcontroller (MC) comprising said memory (Barbe: para 43, internal memory), wherein the reading and transmitting steps are implemented by said microcontroller (Barbe: para 44, the dedicated information is preferably transmitted directly to the microchip PE by the control circuit MC via the link connecting them, after it has been read in the internal memory of the control circuit MC and Blossom: para 49, The selected feature may then be displayed on a display mounted either on the card or the card reader and  para 36, after a selection of a feature is made, a graphic image may appear on the display which looks like the face of a conventional credit card, including the account number, the user's name, the name of the credit card company and its logo and para 43, selecting a feature of the card as described above, information denoting the selected feature, other information and/or instructions relating to the selected feature may appear on the display), and wherein the processor is separate from the microcontroller (Barbe: Fig. 1, PE and MC).

Regarding claim 11, the combination of Barbe and Blossom teaches the method according to claim 1, wherein the electronic entity is a microcircuit card (Barbe: para 27, smart card CP and Blossom: Fig. 4-5 and para 35, smartcard 40).

Regarding claim 12, the combination of Barbe and Blossom teaches the method according to claim 1, wherein the electronic entity comprises an indicator circuit and wherein the command to deliver an indication is transmitted to the indicator circuit (Blossom: para 49, The selected feature may then be displayed on a display mounted either on the card or the card reader and  para 36, after a selection of a feature is made, a graphic image may appear on the display which looks like the face of a conventional credit card, including the account number, the user's name, the name of the credit card company and its logo and para 43, selecting a feature of the card as described above, information denoting the selected feature, other information and/or instructions relating to the selected feature may appear on the display).

Regarding claim 14, the combination of Barbe and Blossom teaches the method according to claim 12, wherein the indicator circuit is a display unit (Blossom: para 49, The selected feature may then be displayed on a display mounted either on the card or the card reader and  para 36, after a selection of a feature is made, a graphic image may appear on the display which looks like the face of a conventional credit card, including the account number, the user's name, the name of the credit card company and its logo and para 43, selecting a feature of the card as described above, information denoting the selected feature, other information and/or instructions relating to the selected feature may appear on the display).

Regarding claim 15, the combination of Barbe and Blossom teaches the method according to claim 1, wherein the command to deliver an indication is transmitted to an external electronic device comprising a display unit (Blossom: para 13, The card reader may also include a display for displaying information relating to the various card features and para 48, the card reader may also include means for allowing a user to select a card feature and a display for displaying the selected card feature and/or other information relating to the selected card feature and para 49, The selected feature may then be displayed on a display mounted either on the card or the card reader).

Regarding claim 16, Barbe teaches an electronic entity (Fig. 1) configured to implement a plurality of applications and comprising: 
- a memory (para 43, internal memory or para 45, external memory and see also para 41, continuous output) storing information pointing, among said plurality of applications, to an application previously selected (para 38, if the user activates the first button B1 to select the debit application, that is reported to the control circuit MC and the latter (MC) then triggers the storage of a first piece of dedicated information that is representative of the debit application in a predefined location and para 43, internal memory);
- a processor configured to execute the application previously selected (Fig. 1, PE and para 23, participates in one application selected out of several applications and para 39);
- a module for reading, in said memory and upon detecting an electrical signal, information pointing, among said plurality of applications, to an application previously selected (para 41, control circuit MC may be designed to continuously supply the dedicated information to at least one output SI that is included in it and which is coupled with an input of the microchip PE so that it can be read by the microchip PE after it has been woken up (and thus powered) i.e. electrical signal and para 43, the control circuit MC may be arranged to store the dedicated information in an internal memory, which may for example be contained in it, and to supply that dedicated information to the microchip PE after it has been woken up (and thus powered) i.e. electrical signal and see also para 44 ).
Barbe does not explicitly disclose a module for transmitting a command to deliver an indication associated with the application pointed to by the read information.
However, in the same filed of endeavor, Blossom teaches a selectable, multi-purpose card comprising a plurality of features i.e. an electronic entity comprising a processor and configured to implement a plurality of applications (Fig. 4-5, 52 and abstract) and one of the applications/features are selected by the user (para 35) and further teaches a module for transmitting a command to deliver an indication associated with the application pointed to by the read information (Fig. 6, step 68 and para 48, the card reader may also include means for allowing a user to select a card feature and a display for displaying the selected card feature and/or other information relating to the selected card feature and para 49, The selected feature may then be displayed on a display mounted either on the card or the card reader and  para 36, after a selection of a feature is made, a graphic image may appear on the display which looks like the face of a conventional credit card, including the account number, the user's name, the name of the credit card company and its logo and para 43, selecting a feature of the card as described above, information denoting the selected feature, other information and/or instructions relating to the selected feature may appear on the display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver an indication associated with the application as taught by Blossom in order to present the user information associated with the selected application/feature such as account number (Blossom; para 36).

Regarding claim 21, Barbe teaches a method implemented in an electronic entity comprising a processor (Fig. 1, PE) and a memory (para 43, internal memory or para 45, external memory and see also para 41, continuous output) and configured to implement a plurality of applications executable by the processor (para 23, participates in one application selected out of several applications and para 39),
  the method comprising the following steps: 
- selecting an application among said plurality of applications by interaction of a user with the electronic entity (Barbe: Fig. 1, B1, B2 and B3 and para 38, if the user activates the first button B1 to select the debit application, that is reported to the control circuit MC and the latter (MC) then triggers the storage of a first piece of dedicated information that is representative of the debit application in a predefined location. Later, when the microchip PE is woken up and thus powered by a card reader);
- storing information pointing to the application in said memory (para 38, the latter (MC) then triggers the storage of a first piece of dedicated information that is representative of the debit application in a predefined location. Later, when the microchip PE is woken up and thus powered by a card reader and para 43, internal memory or para 45, external memory and see also para 41, continuous output);
- toggling into standby mode (para 41, the control circuit MC is on standby or awake);
- upon detecting an electrical signal, reading, in said memory, the stored information pointing to the selected application (para 41, control circuit MC may be designed to continuously supply the dedicated information to at least one output SI that is included in it and which is coupled with an input of the microchip PE so that it can be read by the microchip PE after it has been woken up (and thus powered) i.e. electrical signal and para 43, the control circuit MC may be arranged to store the dedicated information in an internal memory, which may for example be contained in it, and to supply that dedicated information to the microchip PE after it has been woken up (and thus powered) i.e. electrical signal and see also para 44); and
the application pointed to by the read information (para 38-39, a first piece of dedicated information that is representative of the debit application in a predefined location); and
-the processor executing the application pointed by the read information (abstract; the microchip (PE) automatically retrieves the dedicated information in order to activate the selected application represented by it and para 28).
Barbe does not explicitly disclose transmitting a command to deliver an indication associated with the application pointed to by the read information.
Fig. 6, step 68 and para 48, the card reader may also include means for allowing a user to select a card feature and a display for displaying the selected card feature and/or other information relating to the selected card feature and para 49, The selected feature may then be displayed on a display mounted either on the card or the card reader and  para 36, after a selection of a feature is made, a graphic image may appear on the display which looks like the face of a conventional credit card, including the account number, the user's name, the name of the credit card company and its logo and para 43, selecting a feature of the card as described above, information denoting the selected feature, other information and/or instructions relating to the selected feature may appear on the display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver an indication associated with the application as taught by Blossom in order to present the user information associated with the selected application/feature such as account number (Blossom; para 36).

Claims 2-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barbe in view of Blossom in view of Linfield (US 2015/0324683).
Regarding claim 2, the combination of Barbe and Blossom teaches the method according to claim 1, but does not explicitly disclose wherein the electrical signal is generated (D) by applying a voltage on an external contact of the electronic entity.
Blossom further teaches the selection means may be on the reader (para 13, 18).
However, the preceding limitations are known in the art of smart cards. Linfield teaches a smart card module for a bank card (para 002 and para 0044) and further teaches an integrated circuit contact element 20 is in electrical communication with the card-reader contact element 18 (para 0045) and the card-reader contact element 18 includes a plurality of individual contact pads 28 arranged on the second side 16 of the circuit substrate 12, together forming a smart card reader connection area 30 designed to make electrical connection with respective contacts within the card reader (para 50). Linfield further teaches wherein the electrical signal is generated (D) by applying a voltage on an external contact of the electronic entity (para 57 and 66; If the smart card 100 is inserted into a card reader which relies on contact connection, the card-reader contact element 18 will contact the card reader, completing a circuit, thereby powering the chip 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an electrical signal by applying a voltage on an external contact of the electronic entity as taught by Linfield in order to reduce the complexity in manufacturing (Linfield: para 13).

Regarding claim 3, the combination of Barbe, Blossom and Linfield teaches method according to claim 2, wherein the external contact is flush with an external surface of the electronic entity (Linfield: para 63, the contact element 18 lies flush or substantially flush with an exterior surface of the card body 48 ). 

Regarding claim 4, the combination of Barbe, Blossom and Linfield teaches method according to claim 2, wherein the external contact is a contact of a contact interface which conforms with the standard ISO/IEC 7816 (Linfield: para 47 and 52, ISO 7816).

Regarding claim 5, the combination of Barbe and Blossom teaches method according to claim 1, but does not explicitly disclose wherein the electrical signal is generated by an antenna subjected to a magnetic field.
Blossom further teaches the selection means may be on the reader (para 13, 18).
However, the preceding limitations are known in the art of smart cards. Linfield teaches a smart card module for a bank card (para 002 and para 0044). Linfield further teaches wherein the electrical signal is generated by an antenna subjected to a magnetic field (para 46, An antenna, in this case in the form of an antenna coil 24, is affixed to the first side 14 of the circuit substrate 12 for capturing radio frequency signals from a smart card reader. The antenna coil 24 is in electrical connection with the chip 22, which is thus energised thereby. And see also para 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an electrical signal by an antenna subjected to a magnetic field as taught by Linfield in order to reduce the complexity in manufacturing (Linfield: para 13).

Regarding claim 17, the combination of Barbe, Blossom and Linfield teaches method according to claim 3, wherein the external contact is a contact of a contact interface which conforms with the standard ISO/IEC 7816 (Linfield: para 47 and 52, ISO 7816).

Regarding claim 18, the combination of Barbe, Blossom and Linfield teaches the method according to claim 2, comprising a step of previously selecting the application by interaction of a user with the electronic entity (Barbe: para 38, if the user activates the first button B1 to select the debit application, that is reported to the control circuit MC and the latter (MC) then triggers the storage of a first piece of dedicated information that is representative of the debit application in a predefined location and Blossom, para 18, The user can select a feature by depressing or touching the buttons and or contacts).

Regarding claim 19, the combination of Barbe, Blossom and Linfield teaches the method according to claim 3, comprising a step of previously selecting the application by interaction of a user with the electronic entity (Barbe: para 38, if the user activates the first button B1 to select the debit application, that is reported to the control circuit MC and the latter (MC) then triggers the storage of a first piece of dedicated information that is representative of the debit application in a predefined location and Blossom, para 18, The user can select a feature by depressing or touching the buttons and or contacts).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barbe in view of Blossom further in view of Lettow (US 2014/0050903).
Regarding claim 13, the combination of Barbe and Blossom teaches the method according to claim 12, wherein the indicator circuit (16) comprises at least one light-emitting polymer (para 12, LEP).
 Barbe or Blossom does not explicitly disclose light emitting element is a diode.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lettow as a known implementation in the base process of display/indicator with the predictable result of indicating desired information to the user.

Response to Arguments
Applicant's arguments filed on December 3, 2020 have been fully considered but they are moot in view of new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/Nay Tun/Primary Examiner, Art Unit 2687